Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
1.          Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
2.          The information disclosure statement (IDS) submitted on 02/07/20 has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
3.          The drawings filed on 02/07/20.  These drawings are acceptable.
Claim Rejections - 35 USC § 102
4.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

            Regarding Claims 1, 21, Weinberger teaches a device for measuring parameters of a material flowing along a passage in a first direction, (the following figure 14, a material flowing along a passage in a first direction A), the passage having two longitudinally spaced apart ends and transverse sides defined by one or more sidewalls, (the following figure 14, has two ends, one end is near Injection valve 1405, the other end is near Waste 1407), the device including:
            a laser source positioned at a first location within or adjacent a side of the passage and configured to generate a laser beam at one or more predetermined frequencies, (figure 14, laser 1401.  It is inherent that the laser beam has predetermined frequencies);
            a beam projection element for projecting the laser beam transversely across the passage to irradiate the material within a measuring zone, (the following figure 14, beam B, the passage of the Capillary 1406), the measuring zone extending in a direction substantially perpendicular to the first direction and including a transverse region extending greater than 50% of the width of the passage, (according to figure 14, the measuring zone is not different from the area of the Capillary 1406 illuminated by the laser beam B.  This area is perpendicular to the first direction A, and is greater than 50% of the width of the passage); 
            an optical imaging device positioned at a second location within or adjacent the passage and configured to capture images of backscattered light from material within the measuring zone, (the figure 14, Camera 1402 is not different from an optical imaging device, adjacent the passage in a first direction A); and
a processor in communication with the optical imaging device and configured to process the captured images and perform a multiple particle scattering analysis to determine parameters of 

[AltContent: textbox (B)][AltContent: arrow][AltContent: textbox (A)][AltContent: arrow]
    PNG
    media_image1.png
    2013
    2022
    media_image1.png
    Greyscale


            Regarding Claim 5, Weinberger teaches a camera having a two dimensional array of photosensitive pixels, ([0068]).



            Regarding Claim 7, Weinberger teaches the parameters include a two dimensional density distribution of the material within the measuring zone, ([0054]). 

Claim Rejections - 35 USC § 103
7.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

9.          Claims 2-4, 8, 12, are rejected under 35 U.S.C. 103 as being unpatentable over Weinberger et al. (Pub. No. 2010/0184056), in view of Nakano et al. (U.S. Pat. No. 6,778,272). Hereafter “Weinberger”, “Nakano”.
            Regarding Claims 2, 3, Weinberger teaches all the limitations of claim 1 as stated above except for the beam projection element includes a lens adapted to expand the size of the laser beam in a single transverse dimension to generate a spatially elongated beam, and a mirror 

            Regarding Claim 4, Weinberger teaches all the limitations of claim 1 as stated above except for the beam projection element is a scanning mirror adapted to angularly steer the laser beam in a transverse dimension through the measuring zone.  Nakano teaches the beam projection element is a scanning mirror adapted to angularly steer the laser beam in a transverse dimension through the measuring zone, (Figure 1, galvano mirror 25). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Weinberger by having a lens in order to steer the laser beam. 

            Regarding Claim 8, Weinberger teaches all the limitations of claim 1 as stated above except for a particle size distribution of the material within the measuring zone.  Nakano teaches a particle size distribution of the material, (abstract). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Weinberger by having a particle size distribution of the material in order to detect a specific information of the material. 

.
10.          Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Weinberger et al. (Pub. No. 2010/0184056), in view of Schneider et al. (U.S. Pub. No. 2018/0195945). Hereafter “Weinberger”, “Schneider”.
            Regarding Claim 9, Weinberger teaches all the limitations of claim 1 as stated above except for a Mie scattering model to the captured images to extract the parameters of the material through the passage.  Schneider teaches a Mie scattering model to the captured images to extract the parameters of the material through the passage, ([0040, 0104]). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Weinberger by having a Mie scattering model in order to detect implement imaging efficiently.

11.          Claims 10-11, 13-16, 18-19, are rejected under 35 U.S.C. 103 as being unpatentable over Weinberger et al. (Pub. No. 2010/0184056), in view of Zhao et al. (U.S. Pub. No. 2015/0346101). Hereafter “Weinberger”, “Zhao”.
Regarding Claim 10, Weinberger teaches all the limitations of claim 1 as stated above except for a Rayleigh scattering model to the captured images to extract the parameters of the material through the passage.  Zhao teaches a Rayleigh scattering model to the captured images, ([0013, 0022]). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Weinberger by having a Rayleigh scattering model in order to detect implement imaging efficiently.

   Regarding Claims 11, 13-15, Weinberger teaches all the limitations of claim 1 as stated above except for a linear intensity model to the captured images, the laser source is tunable to selectively vary the frequency of the laser beam, a pulsed laser beam, a plurality of laser sources, each configured to generate a laser beam at different respective frequencies..  The modification involves only routine skill and well known in the art.

            Regarding Claim 16, 18-19, Weinberger teaches all the limitations of claim 1 as stated above except for a polarizing filter disposed in front of the optical imaging device for filtering a polarization component, Raman spectroscopy.  Zhao teaches a polarizing filter disposed in front of the optical imaging device for filtering a polarization component, ([0018], claim 6), Raman spectroscopy, ([0011]). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Weinberger by having a polarizing filter disposed in front of the optical imaging device for filtering a polarization component, and Raman spectroscopy in order to detect implement imaging efficiently.
Allowable Subject Matter
12.          Claims 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 17. 
14.          As claims 17, the prior art of record taken alone or in combination, fails to disclose or render obvious a device for measuring parameters of a material flowing along a passage in a first direction, a laser source positioned at a first location within or adjacent a side of the passage, the measuring zone extending in a direction substantially perpendicular to the first direction and including a transverse region extending greater than 50% of the width of the passage; an optical imaging device positioned at a second location within or adjacent the passage and configured to capture images of backscattered light from material within the measuring zone; and a plurality of laser sources, each configured to generate a laser beam at different respective frequencies; a second optical imaging device disposed on the first side of the passage and a second polarizing filter disposed in front of the second optical imaging device for filtering a second polarization component from the backscattered light, the second polarization component being different to the first polarization component; in combination with the rest of the limitations of claims 1 and 15 and 17.
Fax/Telephone Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
March 13, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877